PER CURIAM
In these two consolidated cases, defendant was convicted of two robberies in the first degree which he committed on different dates with different victims. For each offense, the court imposed a 20-year sentence with a 10-year minimum pursuant to ORS 144.110, and a five-year minimum for use of a gun, pursuant to ORS 161.610, the sentences to run concurrently. Only a single mandatory minimum sentence under ORS 161.610 may be imposed. State v. Hardesty, 298 Or 616, 695 P2d 569 (1985); State v. Haywood, 73 Or App 6, 697 P2d 977 (1985).
There is no other merit in defendant’s appeal.
Five year minimum sentence for robbery I in case number 10-86-07495 vacated; both cases otherwise affirmed.